Order entered August 1, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00248-CR

                           CARLOS DANIEL PADILLA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-59454-U

                                            ORDER
         The clerk’s record, filed on June 27, 2018, shows appellant is indigent. The reporter’s

record was due on June 19, 2018. When it was not filed, we notified court reporter Sasha Brooks

by postcard dated June 21, 2018 that the record was overdue and directed her to file, by July 21,

2018, (1) the reporter’s record, (2) written verification that no hearings were recorded, or (3)

written verification that appellant had not requested the reporter’s record be prepared. See TEX.

R. APP. P. 35.3(b). To date, the reporter’s record has not been filed and we have had no

communication from Ms. Brooks.

         We ORDER the reporter’s record filed within TWENTY DAYS of the date of this

order.    We caution Ms. Brooks that the failure to do so will result in the Court taking whatever
remedies it has available to ensure that the appeal proceeds in a timely fashion, which may

include ordering that she not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE